UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 1, 2007 STRATUS SERVICES GROUP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-15789 (Commission File Number) 22-3499261 (IRS Employer Identification Number) 149 Avenue at the Common, Suite 4 Shrewsbury, New Jersey07702 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (732) 866-0300 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4 (c)) EXPLANATORY NOTE On August 6, 2007, Stratus Services Group, Inc. filed a Report on Form 8-K (the “8-K”) to announce that its 50% owned subsidiary, Transworld Assets, LLC (now known as Green-Tech Assets, LLC), had acquired, on August 1, 2007, substantially all of the assets of Green-Tech Assets, Inc. and its affiliate, CC Laurel, Inc.This Form 8-K/A amends the Form 8-K to include financial statements of the acquired businesses and pro forma financial information not available at the time of the filing of the 8-K. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired The financial statements of Green-Tech Assets, Inc. and Affiliate and the notes thereto are filed as Exhibit 99.1 to this Form 8-K/A. (b) Pro Forma Financial Information The pro forma financial statements giving effect to the acquisition of substantially all of the assets of Green-Tech Assets, Inc. and Affiliate and the notes thereto are filed as Exhibit 99.2 to this Form 8-K/A. (c) Exhibits 99.1 Financial Statements of Green-Tech Assets, Inc. and Affiliate and notes thereto 99.2 Unaudited Financial Statements of Green-Tech Assets, Inc. and Affiliate 99.3 Pro Forma Financial Statements giving effect to the acquisition of substantially all of the assets of Green-Tech Assets,Inc. and Affiliate 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stratus Services Group, Inc. (Registrant) Date: October 15, 2007 By: /s/ Joseph J. Raymond Name: Joseph J. Raymond Title:
